United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, AIRMAIL CENTER,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2001
Issued March 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 22, 2011 appellant filed a timely appeal of the February 23, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Because more than one year elapsed between the most recent merit decision
dated March 28, 2007 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of the case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to file a Board
appeal. See 20 C.F.R. § 501.3(d)(2). For adverse OWCP decisions issued on or after November 19, 2008, a
claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

On appeal, appellant contends that OWCP failed to respond to her request for an
extension to submit evidence in support of her recurrence of disability claim as directed and for
copies of its telephone logs to prepare for the instant appeal.
FACTUAL HISTORY
This case was previously on appeal before the Board with respect to the termination of
appellant’s compensation benefits. In an August 4, 2006 decision,3 the Board affirmed an
OWCP decision dated November 17, 2005 which terminated appellant’s wage-loss
compensation and medical benefits effective October 6, 2003 on the grounds that she no longer
had any residuals or disability causally related to her December 10, 2002 employment injury.4
The Board accorded weight to the medical opinion of Dr. Patrick N. Bays, a Board-certified
osteopath and an OWCP referral physician, who found that appellant no longer had any residuals
of her accepted condition. The Board further held that the medical evidence submitted by
appellant was insufficient to establish that she had any work-related residuals or disability after
October 6, 2003. In a February 13, 2009 decision, the Board affirmed OWCP’s May 8, 2008
decision which denied appellant’s request for reconsideration of the termination decision.5 The
facts and history relevant to the present appeal are hereafter set forth.
On June 20, 2009 appellant filed a claim alleging a recurrence of disability on
June 1, 2009.
By letter dated October 23, 2009, OWCP addressed the factual and medical evidence
appellant needed to submit to establish her recurrence claim. Appellant was afforded 30 days to
submit the requested evidence.
In a November 24, 2009 decision, OWCP denied appellant’s claim, finding that she had
not submitted the necessary factual or medical evidence to establish a recurrence of disability
commencing June 1, 2009 causally related to her accepted December 10, 2002 work injury.
On June 23, 2010 appellant requested reconsideration.
In an August 16, 2010 decision, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was repetitious and insufficient to warrant a merit review of
her claim.
On November 24, 2010 appellant requested reconsideration. She contended that OWCP
erred by only performing a limited review of her case as the medical evidence of record
established that she sustained a recurrence of disability causally related to her December 10,
2002 employment injury. Appellant stated that her recent diagnosis which included narrowing of
3

Docket No. 06-729 (issued August 4, 2006).

4

OWCP accepted that on December 10, 2002 appellant, then a 45-year-old mail handler dock technician,
sustained a thoracic strain as a result of pushing a mail hamper. Appellant retired on disability from the employing
establishment in September 2004.
5

Docket No. 08-2168 (issued February 13, 2009).

2

the spine and a herniated disc were not present at the time she was hired by the employing
establishment. She had been on disability retirement for several years and had not worked in any
other capacity that would cause her disability.
In a February 23, 2011 decision, OWCP denied appellant’s request for reconsideration,
finding that she did not submit any new and relevant evidence or legal argument warranting a
merit review of her claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,6
OWCP’s regulation provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.7 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.8 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS
On November 24, 2010 appellant disagreed with OWCP’s August 16, 2010 decision
which denied her request for reconsideration of its finding that she did not sustain a recurrence of
disability commencing June 1, 2009 due to the accepted December 10, 2002 work injury. The
relevant issue is whether her disability during the claimed period was causally related to the
accepted employment injury. The Board notes that this issue is medical in nature.
On reconsideration, appellant contended that OWCP erred in only conducting a limited
review of her case as the medical evidence of record established that she sustained a recurrence
of disability causally related to the accepted work injury. She stated that her recent diagnosis of
narrowing of the spine and a herniated disc did not exist prior to working at the employing
establishment. Appellant further stated that, since her disability retirement, she had not worked
in any other capacity that would cause her current disability. The arguments raised by her
addressed the relative merits of the medical evidence of record, suggesting that it was supportive
of her recurrence claim. OWCP previously weighed this evidence, however, and found it
insufficient to establish that appellant sustained a recurrence of disability commencing June 1,
2009 causally related to the accepted employment injury. Further, appellant did not submit any
additional relevant and pertinent new medical evidence not previously considered by OWCP in
support of her contentions. The Board finds that her contentions are insufficient to reopen her
claim for further merit review.
6

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.606(b)(1)-(2).

8

Id. at § 10.607(a).

3

The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her November 24, 2010 request for reconsideration.9
Appellant’s contentions on appeal that OWCP failed to respond to her request for an
extension to submit evidence in support of her recurrence claim as directed and for copies of its
telephone logs to prepare for the instant appeal are not pertinent to the underlying issue in this
appeal, which is medical in nature, whether she has established an employment-related disability
commencing June 1, 2009.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

4

